Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
Claim 12 is presently amended; 
claims 1—11, 13, and 17—20 are presently canceled
claims 12 and 14—16 are now pending in this application.



Response to Applicant Remarks
Applicant’s well-articulated remarks have been considered but are unpersuasive for the reasons below.
Applicant argues “Applicant has amended the independent claim to indicate that the proxy is a cloud-based proxy to the third-party service, such that is cannot be said to be controlled by the merchant or the retailer and is independent of the terminal where the transaction is initiated. Such that when the terminal sends payment information the proxy intercepts and adds the security check. This is not what is done in Baumgart nor the other references of the combination.”  (Applicant’s 8/24/22 remarks, p.4).  The examiner respectfully disagrees. 
The examiner respectfully suggests that a cloud based proxy to a third party service does not necessarily imply that the proxy itself is a third party not controlled by merchant or retailer.  It is merely an interface to third party which in context is some payment provider.  (Applicant’s specification para 0014, “In an embodiment, the mobile payment manager acts as a front-end interface or proxy to a third-party payment service, such as credit card or gift card services. That is, the mobile payment manager intercepts payments at a POS terminal or when first transmitted from a POS terminal to perform the beneficial processing described herein and below.”).  The Baumgart reference fits within this definition of a cloud based proxy.
Baumgart discloses a networked service that can intercept a customer POS authorization from a merchant containing a false PAN, and map it to the customer’s stored valid payment account PAN before forwarding modified authorization information to a payment provider.  (Baumgart, para 0082, “FIG. 13 shows a system in accordance with another embodiment. In this embodiment an implementer 1301 is positioned to receive transaction information routed over one or more of networks 108, 109. Implementer 1301 may be, for example, a entity that provides a service for administering the processing of payment transaction made with a consumer's customer registration account identifier. Implementer 1301 may perform its function in part using a host computer executing a program stored on a computer readable medium. The arrangement shown in FIG. 13 has the advantage that no additional programming or development need by performed by acquirer 107. The POS system, comprising POS terminal 102, reads or generates a personal account number (PAN) as part of a transaction, and forwards transaction information, including the PAN, a transaction amount, and other information, to acquirer 107. Acquirer 107, based on its BIN table, routes the transaction to implementer 1301 via communication 1302. Based on the PAN, implementer 1301 accesses a database to determine a preferred payment account identifier identifying a financial account from which payments are to be made. Implementer 1301 then constructs a new set of transaction information, including the preferred payment account identifier, and routes the new set of transaction information to the issuer of the preferred payment account, for example via communication 1303 or 1304. The new set of transaction information may be sent to or through acquirer 107. The issuer of the account makes a determination of whether the transaction is approved, and the determination is routed back to the POS system, either directly or through implementer 1301.”)  The examiner interprets this networked service to be on a “cloud”.  
Even assuming arguendo that the claimed proxy “cannot be said to be controlled by the merchant or the retailer and is independent of the terminal where the transaction is initiated”, this is also taught by Baumgart.  Baumgart teaches that the service could be implemented by the merchant, issuer or EFT network.  (Baumgart, para 0084, “[0084] Other embodiments are also possible, within the scope of the claims. For example, any of issuers 110-115 could also perform the functions of implementer 1301, providing a translation between a personal account number (PAN) and a preferred payment account number. Implementer 1301 may also be an issuer. The database correlating the numbers could reside at one of the issuers. Alternatively, one of networks 108, 109 could perform this function, and the database could reside with one of the networks.”)  If the service of Baumgart is performed by an EFT network, then it is not controlled by the merchant/retailer.  It is also independent of the 3rd party service either.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 12, 14-16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Baumgart 20090240592 in view of Stanley 20110066552 in view of Johnson US20140074581A1


Regarding Claim 12, Baumgart discloses

receiving, by the one or more processors of the POS terminal, a request to complete a transaction;
obtaining, by the one or more processors of the POS terminal, a token … at the POS terminal; and
Baumgart is directed to a system for mapping a customer loyalty card to a payment card.  (Baumgart, abstract).  “Using card 301 as an example customer identification device and terminal 102 and reader 103 as example systems, when a registered customer presents card 301 for payment, it is "swiped" through or scanned by POS reader device 103, and the customer registration account number is derived from the card. For example, the customer registration number may be read directly from the card, or may be a number derived from or associated with a number read directly from the card.”  (Baumgart, para 0047).

facilitating, by the one or more processors of the POS terminal, a payment to complete the transaction by using an added security procedure enforced by a proxy based on the token being forwarded by the POS terminal to the proxy and based on a policy associated with the consumer that is enforced by the proxy, 
Baumgart discloses that a merchant system may map a customer loyalty card to a payment card and access the payment card by presenting the loyalty card and a custom PIN.  (Baumgart, para 0044-45,  “The enrolling customer also selects 403 a PIN for use when making payments using his or her customer identification device. For ease of explanation, the example of FIG. 4 shows a PIN simply being entered into a web page, but a merchant may wish to institute various security procedures for ensuring that no one other than the rightful account holder of the preferred payment account can easily obtain the PIN. For example, as part of the enrollment process, the merchant may assign a PIN to an account and mail the PIN to the address provided by the customer at registration time, and the customer may be able to confidentially change his or her PIN at any time.  Using information entered by a large number of registered customers, the registering merchant compiles a database of information from its registered customers. An example partial database 500 is shown in FIG. 5. Of course, such a database may contain other information as well, but database 500 contains at least a listing of customer registration account numbers and the corresponding preferred payment account identifiers of the preferred payment accounts designated by the registered customers. In accordance with an example embodiment of the invention, preferably at least a portion of database 500 resides at an acquirer such as acquirer 107 shown in FIG. 1. Preferably, the acquirer has at least the portion of database 500 including the customer registration account numbers and the corresponding preferred payment account identifiers, and also has enough information to recognize whether a correct PIN is supplied during a transaction. (The acquirer need not know the actual PIN, but may be able to detect using known encryption techniques that a correct PIN has been entered.)” ).   Once the merchant has the payment account, it may forward the payment approval to the issuer.  (Baumgart, para 0039, “While the system of FIGS. 1 and 2 describes conceptually how purchase transactions are handled, the figures are greatly simplified, and many variations are possible. For example, some merchants perform the function of the acquirer 107, routing transaction information without the aid of a separate acquirer. Some issuers use a processor entity to handle transaction approvals. Some entities may perform the functions of both acquirer 107 and a processor. The links shown between entities in FIG. 1 are symbolic, and may represent various agreements, computer networks, telecommunications networks, computer systems, and other infrastructure. “; para 0065, “Forwarding the new approval request message is an example of initiating payment of the transaction from the financial account. The approval request is forwarded to the issuer of the preferred payment account, the issuer replies with an approval message or a transaction denial message, and the approval message or denial message is relayed to the point of sale.”)

wherein the added security procedure comprises a custom added security procedure that was previously customized and registered by the consumer with the token,

wherein the added security procedure is unknown to a third-party payment service associated with processing the payment on behalf of the consumer and the POS terminal to complete the transaction at the POS terminal and payment processing for the transaction completes with the added security procedure without any modifications being required of the third-party payment service to accommodate the added security procedure during the transaction, without the third-party service being aware of the added security procedure, without the third-party service being able to support the added security procedure, without the third-party service being modified, and without any impact experienced by the third-party service, 
The examiner understands Baumgart to disclose a merchant loyalty card payment system that is administered by the merchant.  (Baumgart, para 0044-45,  “The enrolling customer also selects 403 a PIN for use when making payments using his or her customer identification device. For ease of explanation, the example of FIG. 4 shows a PIN simply being entered into a web page, but a merchant may wish to institute various security procedures for ensuring that no one other than the rightful account holder of the preferred payment account can easily obtain the PIN. For example, as part of the enrollment process, the merchant may assign a PIN to an account and mail the PIN to the address provided by the customer at registration time, and the customer may be able to confidentially change his or her PIN at any time.  Using information entered by a large number of registered customers, the registering merchant compiles a database of information from its registered customers. An example partial database 500 is shown in FIG. 5. Of course, such a database may contain other information as well, but database 500 contains at least a listing of customer registration account numbers and the corresponding preferred payment account identifiers of the preferred payment accounts designated by the registered customers. In accordance with an example embodiment of the invention, preferably at least a portion of database 500 resides at an acquirer such as acquirer 107 shown in FIG. 1. Preferably, the acquirer has at least the portion of database 500 including the customer registration account numbers and the corresponding preferred payment account identifiers, and also has enough information to recognize whether a correct PIN is supplied during a transaction. (The acquirer need not know the actual PIN, but may be able to detect using known encryption techniques that a correct PIN has been entered.)” ).  As the issuer receives a payment approval request the same as it would from any conventional acquirer, the examiner understands that no modifications, awareness, support or impact would be experienced by the issuer system.   That is, if the merchant is collecting customer payment information, PINs, processing loyalty card transactions requests and mapping payment accounts then a downstream issuer bank would not need any modification, knowledge of, support or impact of the merchant maintaining this program for customers.  The issuer would treat a transaction request (whether originated from a loyalty card or not) in the same way.  

wherein the proxy is a cloud-based proxy interface to the third party service.
Baumgart discloses a networked service that can intercept a customer POS authorization from a merchant containing a false PAN, and map it to the customer’s stored valid payment account PAN before forwarding modified authorization information to a payment provider.  (Baumgart, para 0082, “FIG. 13 shows a system in accordance with another embodiment. In this embodiment an implementer 1301 is positioned to receive transaction information routed over one or more of networks 108, 109. Implementer 1301 may be, for example, a entity that provides a service for administering the processing of payment transaction made with a consumer's customer registration account identifier. Implementer 1301 may perform its function in part using a host computer executing a program stored on a computer readable medium. The arrangement shown in FIG. 13 has the advantage that no additional programming or development need by performed by acquirer 107. The POS system, comprising POS terminal 102, reads or generates a personal account number (PAN) as part of a transaction, and forwards transaction information, including the PAN, a transaction amount, and other information, to acquirer 107. Acquirer 107, based on its BIN table, routes the transaction to implementer 1301 via communication 1302. Based on the PAN, implementer 1301 accesses a database to determine a preferred payment account identifier identifying a financial account from which payments are to be made. Implementer 1301 then constructs a new set of transaction information, including the preferred payment account identifier, and routes the new set of transaction information to the issuer of the preferred payment account, for example via communication 1303 or 1304. The new set of transaction information may be sent to or through acquirer 107. The issuer of the account makes a determination of whether the transaction is approved, and the determination is routed back to the POS system, either directly or through implementer 1301.”)  The examiner interprets this networked service to be on a “cloud”.  



Baumgart does not explicitly disclose
wherein the custom added security procedure added during registration by the consumer based on a combination of an amount of the transaction, a type of the transaction, an identity of the consumer, and the mobile device of the consumer.

Stanley is directed to a wallet authentication system.  (Stanley, abstract).  Stanley discloses that the consumer can set up additional security procedures based on amount, type and identity.  (“As shown, the analysis component 106 can include a challenge/response component 302 and a verification component 304. In operation, the challenge/response component 302 can select an appropriate challenge/response based upon a preference, policy or inference. For instance, a user can set the challenge/response questions which will be rendered for identification. By way of example, challenges/responses can range from entry of a PIN, mother's maiden name, favorite food, license plate number, or the like. As well, selection of appropriate questions can be triggered or presented based upon user identity, type of transaction, amount of withdrawal or the like. Essentially, logic can be built-in which manages selection.”,  Stanley 0037).   The security procedure can be set using the customer’s mobile device.  (“Turning now to FIG. 7, a process flow of a methodology that facilitates setting user preferences/policies in accordance with aspects is shown. At 702, a UI can be rendered to a user. As described herein, this UI can be rendered by way of an online (e.g., Internet, intranet) site, an ATM, a kiosk, a mobile phone applet, etc. A user can interact with the UI and input(s) can be received at 704. For example, a user can specify challenges and correct responses. Additionally, a user can specify transfer amounts to place into an ‘electronic wallet’ account which is accessible by way of a card-less transaction.”, Stanley, para 0051)
  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baumgart with the security of Stanley with the motivation of securing a payment token.  (Stanley, background)

Baumgart does not explicitly disclose
provided by a mobile device of a consumer that is performing the transaction
Johnson is directed to a mobile device wallet loyalty card.  (Johnson, abstract).   Johnson discloses that a mobile device may display the card/barcode at a POS to participate in the loyalty program.  (Johnson, para 0067-68, “In step 208, loyalty card and/or offer are rendered at the consumer's mobile device. For example, the loyalty card data or offer may be sent to a page corresponding to the partner on the mobile device, to the aforementioned information feed, or to an offer view page on the mobile device. The loyalty card and/or offer may be represented as a barcode, as discussed more fully below, or may be depicted as another image or alphanumeric sequence.  In step 209, the consumer redeems the loyalty data for a corresponding transaction at a point of sale.”).    It would have been obvious to one of ordinary skill in the art at the time the invention was filed to combine Baumgart and Stanley with the wallet of Johnson with the motivation of reducing number of cards carried.  (Johnson, background)

Regarding Claim 14, Baumgart, Stanley and Johnson disclose the method of claim 12.
wherein obtaining the token further includes forwarding the token to the proxy that resolves payment details based on the token, the proxy interacting with a third-party payment service to obtain the payment.
See prior art rejection of claim 12 regarding Baumgart.

Regarding Claim 15, Baumgart, Stanley and Johnson disclose the method of claim 12.
wherein receiving further includes prompting the consumer to enter security information associated with the request.
Baumgart discloses a customer may be prompted for a PIN.  (Baumgart, fig.5)

Regarding Claim 16, Baumgart, Stanley and Johnson disclose the method of claim 12.
wherein receiving further includes asking the consumer to register security information associated with the request.
Baumgart discloses a customer may choose a PIN.  (Baumgart, fig.4)


Conclusion


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C CHEIN whose telephone number is (571)270-7985. The examiner can normally be reached Monday-Friday 8am -5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber can be reached on (571) 270-3923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLEN C CHEIN/Primary Examiner, Art Unit 3687